TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00053-CV




                           Currey Aviation Services, Inc., Appellant

                                                 v.

                 John E. Simmons and Captex Land Corporation, Appellees




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
   NO. 03-864-C26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On May 6, 2004, this appeal was abated because a sale of Currey Aviation Services,

Inc., was pending in Robert B. Currey’s bankruptcy proceeding.1 Robert B. Currey was the sole

owner of Currey Aviation Services, Inc. This Court has now been notified that the bankruptcy

trustee authorized the sale of Currey Aviation Services, Inc., to appellees John E. Simmons and

Captex Land Corporation. The sale has been completed. Currey Aviation Services, Inc., is no longer

part of the bankruptcy estate, and its new owners, John E. Simmons and Captex Land Corporation,

have notified this Court that they will no longer pursue this appeal.




       1
         The notification of appellant’s possible sale was the first notification that a bankruptcy
proceeding was implicated.
              Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.1 (voluntary dismissal).




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Kidd and B. A. Smith

Dismissed

Filed: July 1, 2004




                                               2